DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is partially acknowledged (refer to the ensuing 112 rejection below).
Information Disclosure Statement (IDS)
The information disclosure statement submitted on July 17, 2021, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-14 of US 11102710 B2, in view of Lin et al., US 10757738 B2, hereinafter “Lin.”
Applicant invented a user equipment for a mobile telecommunications system, which transmits an on-demand system information request to a base station, wherein the on-demand system information request is transmitted based on a backup resource. Claims 1 and 9 are illustrative of the invention. Only claim 1 is reproduced below.
1. A user equipment for a mobile telecommunications system comprising circuitry configured to communicate with a new radio base station, wherein the circuitry is further configured to: transmit an on-demand system information request to the new radio base station, wherein the on-demand system information request is transmitted on a backup resource, wherein the backup resource includes a random access preamble.

Claim 1 of US 11102710 B2 discloses:
1. A user equipment for a mobile telecommunications system comprising circuitry configured to communicate with a new radio base station, wherein the circuitry is further configured to: transmit an on-demand system information request to the new radio base station, wherein the on-demand system information request is transmitted on a backup resource.

As it can be seen, claim 1 of US 11102710 B2 fails to discloses the limitation wherein the backup resource includes a random access preamble in claim 1 of the present application.
However, Lin, in related art, discloses wherein a random access preamble is utilized in relation to an on-demand system information requests by a user equipment 
 (see column 4 lines 16-25: UE 103 also includes multiple function modules that carry out different tasks in accordance with embodiments of the current invention. A RACH procedure circuit 141 sends a Msg1 with a preamble and receives a Msg2 as a random access response. An SI transmitter 142 sends an SI request message requesting one or more other on-demand SI, embedded in a first RACH procedure message selecting from a first RACH message group comprising Msg1 and Msg3, wherein the RACH message includes a UE identification (ID) of the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lin’s teachings in relation to said claimed invention, thus providing means for delivering on-demand OSI only when they are needed by some UEs to reduce unnecessary SI transmission, as suggested by Lin (see column 1 lines 52-54).
Independent claim 9 claims the same subject matter of claim 16; therefore, similar rejection rationale applies.
Similarly, claims 2, 4-8, 10, and 12-17, respectively, of the present application are rejected as claiming the same subject matter of claims 2-4, respectively, of the patent document as shown in the correlation table below.
Present Application
US 11102710 B2
Claims 2,10
Claim 2
Claims 4,12
Claim 3
Claims 5,13
Claim 4
Claims 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 14
Claim 11
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., on-demand system information message.
US 11357059 B2		US 10912011 B2		US 10820352 B2
US 10743352 B2		US 20200137554 A1	US 20200100083 A1
US 20200084694 A1	US 10548065 B2		US 20200022067 A1
US 10477340 B2		US 20190335512 A1	US 10375737 B2
US 20180317263 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 14, 2022